                                                                            FILED IN THE
                                                                        U.S. DISTRICT COURT
                                                                  EASTERN DISTRICT OF WASHINGTON
 1
                                                                  Nov 19, 2018
 2                                                                     SEAN F. MCAVOY, CLERK



 3

 4

 5                         UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF WASHINGTON
 6

 7    UNITED STATES OF AMERICA,
                                                    NO: 2:13-CR-12-RMP-1
 8                              Plaintiff,
                                                    ORDER DENYING DEFENDANT’S
 9          v.                                      MOTION PURSUANT TO 28 U.S.C. §
                                                    2255 OR 18 U.S.C. § 3582(c)(2)
10    GREGORY D. JEFFREYS (1),

11                              Defendant

12
           BEFORE THE COURT is Defendant Gregory Jeffreys’ petition, pursuant to
13
     28 U.S.C. § 2255, to vacate, set aside, or correct his sentence. ECF No. 618; see
14
     also ECF No. 619 (supplement). The Government filed a response opposing the
15
     relief that Defendant seeks. ECF No. 622. Mr. Jeffreys completed the briefing by
16
     filing a reply. ECF No. 623. Having reviewed the parties’ filings, the remaining
17
     record, and the relevant law, the Court is fully informed.
18
                                      BACKGROUND
19
           On November 22, 2013, Defendant entered a plea of guilty to the following
20



     ORDER DENYING DEFENDANT’S MOTION PURSUANT TO 28 U.S.C. §
     2255 OR 18 U.S.C. § 3582(c)(2) ~ 1
 1   counts of the information superseding indictment in this matter: wire fraud

 2   affecting a financial institution in violation of 18 U.S.C. § 1342 (Count 1); bank

 3   fraud in violation of 18 U.S.C. § 1344 (Count 2); wire fraud in violation of 18

 4   U.S.C. § 1343 (Count 3) and conspiracy to commit an offense against the United

 5   States in violation of 18 U.S.C. §§ 371 and 401(2) (Count 4). ECF No. 408.

 6   Defendant pleaded guilty pursuant to a Federal Rule of Criminal Procedure

 7   11(c)(1)(C) plea agreement. ECF No. 403. As part of the plea agreement, the

 8   parties agreed that “[p]ursuant to U.S.S.G. §§ 2B1.1(b)(1) and 1B1.3, the relevant

 9   amount of actual, probable, or intended loss resulting from the offenses committed,

10   and described in the Superseding Information, is more than $7,000,000, but less

11   than $20,000,000, resulting in a 20-level increase and an offense level of 27.” ECF

12   No. 403 at 14. In light of Mr. Jeffreys’ criminal history category of I and total

13   offense level of 28, the United States Sentencing Guidelines (“USSG”) in effect at

14   the time of sentencing specified a sentencing range of 78 to 97 months in custody

15   for Counts 1, 2, and 3.

16         On June 5, 2014, the Court sentenced Defendant to 96 months incarceration,

17   as sought by the parties pursuant to the plea agreement, on Counts 1, 2, and 3 and

18   seven months incarceration on Count 4, to run concurrently. ECF No. 566; see

19   also ECF Nos. 501, 535, and 536 (Sentencing Memoranda).

20



     ORDER DENYING DEFENDANT’S MOTION PURSUANT TO 28 U.S.C. §
     2255 OR 18 U.S.C. § 3582(c)(2) ~ 2
 1                                    RELEVANT LAW

 2         A prisoner may seek release under 28 U.S.C. § 2255 “upon the ground that

 3   the sentence was imposed in violation of the Constitution or laws of the United

 4   States, or that the court was without jurisdiction to impose such sentence, or that

 5   the sentence is in excess of the maximum authorized by law, or is otherwise

 6   subject to collateral attack . . . .” 28 U.S.C. § 2255(a); see also United States v.

 7   Addonizio, 442 U.S. 178, 184–85 (1979) (holding that even “[a]n error of law does

 8   not provide a basis for collateral attack unless the claimed error constituted a

 9   fundamental defect which inherently results in a complete miscarriage of justice”)

10   (internal quotations omitted).

11         To be timely, a motion challenging a conviction or sentence under 28 U.S.C.

12   § 2255 is subject to a one-year limitations period that runs from the latest of:

13         (1) the date on which the judgment of conviction becomes final;
           (2) the date on which the impediment to making a motion created by
14             governmental action in violation of the Constitution or laws of the
               United States is removed, if the movant was prevented from making
15             a motion by such governmental action;
           (3) the date on which the right asserted was initially recognized by the
16             Supreme Court, if that right has been newly recognized by the
               Supreme Court and made retroactively applicable to cases on
17             collateral review; or
           (4) the date on which the facts supporting the claim or claims presented
18             could have been discovered through the exercise of due diligence.

19   28 U.S.C. § 2255(f).

20



     ORDER DENYING DEFENDANT’S MOTION PURSUANT TO 28 U.S.C. §
     2255 OR 18 U.S.C. § 3582(c)(2) ~ 3
 1         In his reply, Mr. Jeffreys asserts that he was trying to make a motion

 2   pursuant to 18 U.S.C. § 3582(c)(2) when the Court interpreted his letter as an

 3   unsigned request for relief under 28 U.S.C. § 2255.

 4         As a general rule, a district court “may not modify a term of

 5   imprisonment once it has been imposed.” 18 U.S.C. § 3582(c). However,

 6   under 18 U.S.C. § 3582(c)(2):

 7         [I]n the case of a defendant who has been sentenced to a term of
           imprisonment based on a sentencing range that has subsequently been
 8         lowered by the Sentencing Commission pursuant to 28 U.S.C. 994(o),
           upon motion of the defendant or the Director of the Bureau of Prisons,
 9         or on its own motion, the court may reduce the term of imprisonment,
           after considering the factors set forth in [18 U.S.C. § 3553(a)] to the
10         extent that they are applicable, if such a reduction is consistent with
           applicable policy statements issued by the Sentencing Commission.
11
           A court undertakes a two-step inquiry in determining whether a
12
     sentence reduction is appropriate under 18 U.S.C. § 3582(c)(2). United
13
     States v. Dunn, 728 F.3d 1151, 1155 (9th Cir. 2013). At step one, the Court
14
     asks whether Defendant is eligible for a sentence modification under the
15
     Sentencing Commission’s policy statement in USSG § 1B1.10. See Dillon
16
     v. United States, 560 U.S. 817, 817–18 (2010). Section 1B1.10(d) lists the
17
     USSG amendments that are eligible to retroactively reduce sentences under
18
     18 U.S.C. § 3582(c)(2). If the answer at step one is no, the Court’s inquiry
19
     is over. If the answer is yes, the Court proceeds to step two and considers
20
     any applicable 18 U.S.C. § 3553(a) factors to determine, in the Court’s


     ORDER DENYING DEFENDANT’S MOTION PURSUANT TO 28 U.S.C. §
     2255 OR 18 U.S.C. § 3582(c)(2) ~ 4
 1   discretion, whether the reduction is warranted in whole or in part given the

 2   particular circumstances of the case. Dunn, 728 F.3d at 1155.

 3                                   DISCUSSION

 4         In Defendant’s initial motion, he argued that he is entitled to relief based on

 5   a right recognized by an unspecified United States Supreme Court opinion issued

 6   in June 2018. ECF No. 618 (referring to Defendant’s letter filed at ECF No. 616).

 7         The Court construed Mr. Jeffreys’ initial, unsigned filing as a motion

 8   pursuant to 28 U.S.C. § 2255 and provided Mr. Jeffreys with the form motion to

 9   complete, sign, and file, if he wanted to pursue that relief. However, to the extent

10   that Mr. Jeffreys seeks relief under § 2255, the motion cannot succeed. Mr.

11   Jeffreys does not establish that the one-year limitation period began to run on a

12   later date or that an exception applied.

13         The Court, therefore, construes Mr. Jeffreys’ motion as one for a sentence

14   reduction under 18 U.S.C. § 3582, as Mr. Jeffreys argues that he intended to seek

15   relief under that provision rather than under § 2255. See Hamilton v. United

16   States, 67 F.3d 761 (9th Cir. 1995) (liberally construing an ambiguous petition for

17   sentencing relief from a pro se prisoner). However, Mr. Jeffreys does not qualify

18   for relief under 18 U.S.C. § 3582(c)(2) either.

19         Amendment 791 to § 2B1.1 of the USSG made changes to the loss tables in

20   that section. At the time of Mr. Jeffreys’ sentencing in 2014, his guideline range



     ORDER DENYING DEFENDANT’S MOTION PURSUANT TO 28 U.S.C. §
     2255 OR 18 U.S.C. § 3582(c)(2) ~ 5
 1   for Counts 1 through 3 was 78 to 97 months in custody pursuant to the offense

 2   level enhancement provided in § 2B1.1. After Amendment 791 took effect on

 3   November 1, 2015, the amount of loss to warrant a 20-level increase rose to

 4   $9,500,000 or more. Even though the plea agreement between the parties

 5   stipulated to a loss amount of “more than $7,000,000, but less than $20,000,000,”

 6   ECF No. 403 at 14, Mr. Jeffreys argues that his loss amount was $9,300,000. After

 7   Amendment 791, a loss amount of more than $3,500,000, but less than $9,500,000

 8   would result in an 18-level increase to the offense level, rather than the 20-level

 9   increase that Mr. Jeffreys received. The Government argues that the 2015

10   amendment to the loss tables in § 2B1.1 does not apply retroactively.

11         Amendment 791 is not listed in USSG § 1B1.10(d). Therefore, the USSG

12   does not authorize a sentencing reduction for a sentence imposed before November

13   1, 2015, the effective date of the amendment. See Dillon, 560 U.S. at 817–18.

14   Accordingly, the Court does not find it appropriate to proceed to step two of the

15   inquiry.

16         Mr. Jeffreys also maintains that a “June 4, 2018” opinion by the United

17   States Supreme Court is relevant to his request for a reduction in sentence in that it

18   makes pleas under Fed. R. Crim. P. 11(c)(1)(C) “eligible for a 2-level reduction

19   under 18 USC 3582.” ECF No. 616 at 1 (June 4, 2018 letter from Mr. Jeffreys

20   referenced in Mr. Jeffreys’ motion). The Government presumes, and the Court



     ORDER DENYING DEFENDANT’S MOTION PURSUANT TO 28 U.S.C. §
     2255 OR 18 U.S.C. § 3582(c)(2) ~ 6
 1   agrees, that Mr. Jeffreys refers to the Supreme Court’s decision in Hughes v.

 2   United States, 138 S. Ct. 1765 (2018). See ECF No. 622 at 4. In Hughes, the

 3   Supreme Court held that a defendant’s plea agreement pursuant to Fed. R. Crim. P.

 4   11(c)(1)(C) is “based on” the defendant’s USSG range “so long as that range was

 5   part of the framework the district court relied on in imposing the sentence or

 6   accepting the agreement.” 138 S. Ct. at 1775. Since the amendment at issue for

 7   Mr. Jeffreys’ motion is not retroactive to when he was sentenced, Hughes has no

 8   effect on Mr. Jeffreys’ eligibility for a sentence reduction. Accordingly, the Court

 9   denies Mr. Jeffreys’ request to reduce his sentence by decreasing his offense level,

10   pursuant to Amendment 791, by two.

11         Finally, the Court finds “that jurists of reason would [not] find it debatable”

12   whether the Court’s ruling is correct, and, therefore, declines to issue a certificate

13   of appealability under 28 U.S.C. § 1915(a)(3). See Slack v. McDaniel, 529 U.S.

14   473, 478 (9th Cir. 2000).

15         Accordingly, IT IS HEREBY ORDERED:

16         1. Defendant’s Motion under 28 U.S.C. § 2255 to Vacate, Set Aside, or

17             Correct Sentence, ECF No. 618, is DENIED.

18             ///

19             ///

20             ///



     ORDER DENYING DEFENDANT’S MOTION PURSUANT TO 28 U.S.C. §
     2255 OR 18 U.S.C. § 3582(c)(2) ~ 7
 1         2. The Court certifies, pursuant to 28 US.C. § 1915(a)(3), that a certificate

 2            of appealability will not issue.

 3         The District Court Clerk is directed to enter this Order and provide copies to

 4   Defendant Gregory Jeffreys and counsel.

 5         DATED November 19, 2018.

 6

 7                                                  s/ Rosanna Malouf Peterson
                                                 ROSANNA MALOUF PETERSON
 8                                                United States District Court Judge

 9

10

11

12

13

14

15

16

17

18

19

20



     ORDER DENYING DEFENDANT’S MOTION PURSUANT TO 28 U.S.C. §
     2255 OR 18 U.S.C. § 3582(c)(2) ~ 8
